--------------------------------------------------------------------------------

Exhibit 10.2


BIOSPECIFICS TECHNOLOGIES CORP.
2019 OMNIBUS INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Award Agreement”), dated as
of ___________ (the “Date of Grant”), is delivered by BioSpecifics Technologies
Corp. (the “Company”) to ___________ (the “Participant”).


RECITALS


The BioSpecifics Technologies Corp. 2019 Omnibus Incentive Compensation Plan
(the “Plan”) provides for the grant of stock options to purchase shares of
Company common stock (“Company Stock”) in accordance with the terms and
conditions of the Plan.  The Committee has decided to make this nonqualified
stock option Award as an inducement for the Participant to promote the best
interests of the Company and its stockholders.  This Award Agreement is made
pursuant to the Plan and is subject in its entirety to all applicable provisions
of the Plan.  Capitalized terms used herein and not otherwise defined will have
the meanings set forth in the Plan.


1.           Grant of Option.  Subject to the terms and conditions set forth in
this Award Agreement and in the Plan, the Company hereby grants to the
Participant a nonqualified stock option (the “Option”) to purchase ___ shares of
Company Stock (each a “Share”, and together the “Shares”) at an Exercise Price
of $___ per Share, with such Exercise Price equal to Fair Market Value on the
Date of Grant.  The Option shall become exercisable according to Section 2
below.


2.            Exercisability of Option.


(a)         Subject to the terms of this Section 2, 25% of the Option shall
become vested on each of the first four anniversaries of the Date of Grant (each
of the first four anniversaries of the Date of Grant, a “Vesting Date”),
provided that, subject to Section 2(c) and Section 2(d), the Participant
continues to be employed by, or provide service to, the Employer from the Date
of Grant until the applicable Vesting Date.


(b)         The vesting and exercisability of the Option is cumulative, but
shall not exceed 100% of the Shares subject to the Option.  If the terms set
forth on in Section 2(a) would produce fractional Shares, the number of Shares
for which the Option becomes vested and exercisable shall be rounded down to the
nearest whole Share and the fractional Shares will be accumulated with any
fractional Shares produced on a future Vesting Date, and become exercisable once
such fractional Shares from prior Vesting Dates equal a whole Share.


(c)         Notwithstanding Section 2(a), in the event that the Participant
ceases to be employed by, or provide service to, the Employer on account of the
termination of the Participant’s employment (i) by the Employer without Cause
(as defined in the Employment Agreement among the Company, Advance Biofactures
Corporation, and the Participant dated as of October 8, 2019 (the “Employment
Agreement”) and other than on account of the Participant’s death or Disability
(as defined by the Employment Agreement) or (ii) by the Participant for Good
Reason (as defined in the Employment Agreement), in the case of the preceding
clauses (i) and (ii) on or after the first anniversary of the Date of Grant but
prior to the fourth anniversary of the Date of Grant, then subject to the
Participant’s execution of an effective Release (as defined by the Employment
Agreement), any unvested portion of the Option shall become fully vested.



--------------------------------------------------------------------------------

(d)         Except as otherwise provided in Section 2(c) or in a written
employment agreement or severance agreement entered into by and between the
Participant and the Employer, in the event of a Change of Control, the
provisions of the Plan applicable to a Change of Control shall apply to the
Option, and, in the event of a Change of Control, the Committee may take such
actions as it is permitted to under the terms of the Plan with respect to the
vesting and exercisability of the Option.


3.           Term of Option.


(a)         The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Award Agreement or the Plan.
Notwithstanding the foregoing, to the extent permitted by Section 409A of the
Code, in the event that on the last business day of the term of the Option, the
exercise of the Option is prohibited by applicable law, including a prohibition
on purchases or sales of Company Stock under the Company’s insider trading
policy, the term of the Option shall be extended for a period of 30 days
following the end of the legal prohibition, unless the Committee determines
otherwise.


(b)          The Option shall automatically terminate upon the happening of the
first of the following events:


(i)          The expiration of the 90-day period after the Participant ceases to
be employed by, or provide service to, the Employer, if the termination is for
any reason other than Disability, death or Cause;


(ii)         The expiration of the one-year period after the Participant ceases
to be employed by, or provide service to, the Employer on account of the
Participant’s Disability;


(iii)       The expiration of the one-year period after which the Participant
ceases to be employed by, or provide service to, the Employer on account of the
Participant’s death, or after which the Participant dies within 90 days after
the date the Participant ceases to be employed by, or provide service to, the
Employer for any reason other than Disability, death or Cause; and


(iv)       The date on which the Participant ceases to be employed by, or
provide service to, the Employer for Cause.  In addition, notwithstanding the
prior provisions of this Section 3, if the Participant engages in conduct that
constitutes Cause after the Participant’s employment or service terminates, the
Option shall immediately terminate.


Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant,
except as provided under Section 3(a) above.  Any portion of the Option that is
not exercisable at the time the Participant ceases to be employed by, or provide
service to, the Employer shall immediately terminate.


-2-

--------------------------------------------------------------------------------

4.            Exercise Procedures.


(a)         Subject to the provisions of Sections 2 and 3 above, the Participant
may exercise part or all of the exercisable Option by giving the Company, or its
delegate, written notice of intent to exercise in a form prescribed by the
Company.  For the avoidance of doubt, only the vested portion of an Option may
be exercised.


(b)         At such time as the Committee shall determine, the Participant shall
pay the Exercise Price (i) in cash or by check, (ii) with the consent of the
Committee, by delivering shares of Company Stock owned by the Participant, which
shall be valued at their Fair Market Value on the date of exercise, or by
attestation (in accordance with procedures prescribed by the Company) to
ownership of shares of Company Stock having a Fair Market Value on the date of
exercise at least equal to the Exercise Price, (iii) with the consent of the
Committee, by payment through a broker in accordance with procedures prescribed
by the Company, (iv) with the consent of the Committee, or as the Committee may
require, by surrendering shares of Company Stock subject to the exercisable
Option for an appreciation distribution payable in Shares with a Fair Market
Value on the date of exercise equal to the dollar amount by which the then Fair
Market Value of the Shares subject to the surrendered portion exceeds the
aggregate Exercise Price payable for the Shares (“net exercise”), or (v) by such
other method as the Committee may approve, to the extent permitted by applicable
law.  The Committee may impose from time to time such limitations as it deems
appropriate on the use of shares of Company Stock to exercise the Option.


(c)          The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.


(d)         All obligations of the Company under this Award Agreement shall be
subject to the rights of the Employer as set forth in the Plan and Section 9 to
withhold amounts required to be withheld for any taxes, if applicable.  The
Participant shall be required to pay to the Employer, or make other arrangements
satisfactory to the Employer to provide for the payment of, any federal, state,
local or other taxes that the Employer is required to withhold with respect to
the Option in accordance with Section 9.


(e)          Upon exercise of the Option (or portion thereof), the Option (or
portion thereof) will terminate and cease to be outstanding.


5.           Restrictions on Exercise.  Except as the Committee may otherwise
permit pursuant to the Plan, only the Participant may exercise the Option during
the Participant’s lifetime and, after the Participant’s death, the Option shall
be exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Participant, or by the person who acquires the
right to exercise the Option by will or by the laws of descent and distribution,
to the extent that the Option is exercisable pursuant to this Award Agreement.


-3-

--------------------------------------------------------------------------------

6.           Award Subject to Plan Provisions.  This Award is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The Award and
exercise of the Option are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law.  The Committee shall have
the authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive, final and binding as to any
questions arising hereunder.


7.           No Employment or Other Rights.  The Option Award shall not confer
upon the Participant any right to be retained by or in the employ or service of
any Employer and shall not interfere in any way with the right of any Employer
to terminate the Participant’s employment or service at any time. The right of
any Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.


8.           No Stockholder Rights.  Neither the Participant, nor any person
entitled to exercise the Participant’s rights in the event of the Participant’s
death, shall have any of the rights and privileges of a stockholder with respect
to the Shares subject to the Option, until certificates for Shares have been
issued upon the exercise of the Option.


9.           Withholding Taxes.  The Participant is solely responsible for the
satisfaction of all taxes that may arise in connection with the Option, and the
Option may not be exercised unless the Participant makes arrangements
satisfactory to the Company to ensure that its withholding tax obligations will
be satisfied.  At the time of taxation, the Company shall have the right to
deduct from other compensation or from amounts payable with respect to the
Option, including by withholding Shares otherwise issuable upon the exercise of
the Option, an amount equal to the federal (including FICA), state and local
income and payroll taxes and other amounts as may be required by law to be
withheld with respect to the Option.  In addition, the Participant may elect to
satisfy any tax withholding obligation of the Employer with respect to the
Option by having Shares withheld to satisfy the applicable withholding tax
liabilities. Unless otherwise determined by the Committee, any withholding in
the form of Shares shall not exceed the Participant’s minimum applicable tax
withholding required by law


10.        Assignment and Transfers.  Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Participant under
this Award Agreement may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. In the event of any attempt by the
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of
the Option or any right hereunder, except as provided for in this Award
Agreement, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Option by notice to the Participant, and the Option and all rights hereunder
shall thereupon become null and void.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Award Agreement may be
assigned by the Company without the Participant’s consent.


-4-

--------------------------------------------------------------------------------

11.         Applicable Law; Jurisdiction.  The validity, construction,
interpretation and effect of this Award Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the conflicts of laws provisions thereof. Any action arising out of,
or relating to, any of the provisions of this Award Agreement shall be brought
only in the United States District Court for the Eastern District of New York,
or if such court does not have jurisdiction or will not accept jurisdiction, in
any court of general jurisdiction in New York, and the jurisdiction of such
court in any such proceeding shall be exclusive.  Notwithstanding the foregoing
sentence, on and after the date a Participant receives shares of Company Stock
hereunder, the Participant will be subject to the jurisdiction provision set
forth in the Company’s bylaws.


12.         Notice.  Subject to Section 14 of this Award Agreement, any notice
to the Company provided for in this instrument shall be addressed to the Company
in care of the General Counsel and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Employer.  Any notice shall be delivered by electronic mail, in-person, or
enclosed in a properly sealed envelope addressed as stated above and registered
and deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service or by the postal authority of the country in which
the Participant resides or to an internationally recognized expedited mail
courier.


13.         Clawback and Recoupment; Company Policies.


(a)          Subject to the requirements of applicable law, if the Participant
breaches any restrictive covenant agreement or obligation between the
Participant and the Employer or otherwise engages in activities that constitute
Cause either while employed by, or providing service to, the Employer or within
12 months following termination, the Option shall terminate, and to the extent
the Option has been exercised, the Company may require that (i) the Participant
shall return to the Company the Shares received upon the exercise of the Option
or (ii) if the Participant no longer owns such Shares, the Participant shall pay
to the Company the amount of any gain realized or payment received as a result
of any sale or other disposition of the Shares  (or, in the event the
Participant transfers the Shares by gift or otherwise without consideration, the
Fair Market Value of the Shares on the date of the breach of the restrictive
covenant agreement or activity constituting Cause), net of the price originally
paid by the Participant for the shares.  Payment by the Participant shall be
made in such manner and on such terms and conditions as may be required by the
Committee.  To the extent permitted by law (including Section 409A of the Code),
the Employer shall be entitled to set off against the amount of any such payment
any amounts otherwise owed to the Participant by the Employer.


(b)          The Participant agrees that, subject to the requirements of
applicable law, the Option, and the right to receive and retain any Shares, or
the amount of any gain realized or payment received as a result of any sale or
other disposition of the Shares, covered by this Award Agreement, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any “clawback” or recoupment policies, securities
exchange listing standard, share trading policy and any other standard or policy
that may be required by law or implemented by the Company and that is in effect
on the Date of Grant or that may be established thereafter.  By accepting the
Option, the Participant agrees and acknowledges that the Participant is
obligated to cooperate with, and provide any and all assistance necessary to,
the Company to recover or recoup the Option or Shares or amounts paid under the
Option subject to clawback or recoupment pursuant to such policy, standard or
law or to the extent payment is required pursuant to Section 13(a).  Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
such Option or Shares or amount paid from the Participant’s accounts, or pending
or future compensation or Awards under the Plan.


-5-

--------------------------------------------------------------------------------

(c)          The Option and any Shares or cash delivered pursuant to the Option
shall be subject to all applicable share trading policies, share holding and
other policies that may be implemented by the Board from time to time.


14.         Electronic Delivery.  The Company may, in its sole discretion,
deliver any documents relating to the Participant’s Option and the Participant’s
participation in the Plan, or future Awards that may be granted under the Plan,
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third-party designated by the Company.


15.         Severability.  If any provision of this Award Agreement is held to
be unenforceable, illegal or invalid for any reason, the unenforceability,
illegality or invalidity will not affect the remaining provisions of the Award
Agreement, and the Award Agreement is to be construed and enforced as if the
unenforceable, illegal or invalid provision had not been inserted, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.


16.         Waiver.  The waiver by the Company with respect to the Participant’s
(or any other participant’s) compliance of any provision of this Award Agreement
shall not operate or be construed as a waiver of any other provision of this
Award Agreement, or of any subsequent breach by such party of a provision of
this Award Agreement.


17.         Amendment.  Except as permitted by the Plan, this Award Agreement
may not be amended, modified, terminated or otherwise altered except by the
written consent of the Company and the Participant.


18.         Counterparts.  This Award Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.


19.         Binding Effect; No Third Party Beneficiaries.  This Award Agreement
shall be binding upon and inure to the benefit of the Company and the
Participant and each of their respective heirs, representatives, successors and
permitted assigns.  This Award Agreement shall not confer any rights or remedies
upon any person other than the Company and the Participant and each of their
respective heirs, representatives, successor and permitted assigns..


[Signature Page Follows]


-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused an officer to execute this Award
Agreement, and the Participant has executed this Award Agreement, effective as
of the Date of Grant.



 
BIOSPECIFICS TECHNOLOGIES CORP.
               
Name:
   
Title:
 



I hereby accept the Option described in this Award Agreement, and I agree to be
bound by the terms of the Plan and this Award Agreement. I hereby further agree
that all decisions and determinations of the Committee shall be conclusive,
final and binding.



 
Participant:
   

 
Date:
   





-7-

--------------------------------------------------------------------------------